 646DECISIONS OF-NATIONAL LABOR RELATIONS BOARDSta-Hi Division,Sun Chemical Corporation and Inter-national Union of United Automobile,Aerospaceand Agricultural Implement Workers of `America.Cases 1-CA-11149 and 1-RC-13959October 29, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, PENELLO, AND WALTHEROn June 14, 1976, Administrative Law Judge Ben-jamin K. Blackburn issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand letter and has decided to affirm the rulings, find-ings,and conclusions of the Administrative LawJudge and to adopt his recommended Order, exceptas modified below.We are in complete agreement with the Adminis-trative Law Judge's conclusion that Respondent vio-lated Section 8(a)(3) and (1) of the Act when it tolditsemployees on August 4, 1975, that they wouldhave received a wage increase but for the initiation ofthe union campaign. As the Administrative LawJudge correctly found, such a gratuitous statementhad the foreseeable effect of placing the onus for thecancellation of the raise on the Union and was there-fore unlawful.Colorado Seminary (University of Den-ver),219 NLRB 1068 (1975).Unlike the Administrative Law Judge, however,we find the initial decision by Respondent on July31, 1975, to cancel the wage increase was lawful andnot a violation of Section 8(a)(3) and (1). First of all,we note that no such violation was ever alleged bythe General Counsel in the complaint. Secondly, astheAdministrative Law Judge himself found, Re-spondent's decision was motivated by its good-faithdesire to avoid committing the unfair labor practiceof granting an increase in benefits after learning of aunion campaign. The cancellation of benefits undersuch circumstances is not a violation of Section8(a)(1) or (3).The Singer Company, Friden Division,199 NLRB 1195 (1972). We shall therefore modifythe recommended Order accordingly. Furthermore,1Subsequent to filing its brief,Respondent filed a letter with the Office ofthe Executive Secretary in support of its exceptionswe shall change the-recommended make-whole orderto provide for compensation to employees for wagesthey lost between August 4 and October 25, 1975,rather than July 31 and October 25, 1975.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law 3:"3.By telling its employees on August 4, 1975,that it had canceled a raise for them because of theUnion's organizing campaign, Respondent has vio-lated Section 8(a)(3) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts, as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow-and hereby orders that the Respondent, Sta-HiDivision, Sun Chemical Corporation, Nashua, NewHampshire, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as modified below:1.Delete paragraph 1(a) and reletter the subse-quent paragraphs accordingly.2.Substitute the following for paragraph 2(a):"(a)Make its employees whole for the wages theylost in the period from August 4, 1975, to October 25,1975, plus interest, as the result of its announcementon August 4, 1975, that it bad canceled a raise be-cause of the Union's organizing campaign."3.Substitute the following for paragraph 1(c):"(c) In any other manner interfering with or at-tempting to restrain or coerce employees in the exer-cise of rights guaranteed them in Section 7 of theAct."4.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election held onOctober 16, 1975, in Case 1-RC-13959 be, and ithereby is, set aside, and that Case 1-RC-13959 be,and it hereby is, remanded to the Regional Directorfor the purpose of conducting a second election.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBER WALTHER, dissenting in part:The facts in this case are basically uncontroverted.In the early summer of 1975, Respondent's homeoffice in Fort Lee, New Jersey, became concernedover the low morale among employees at its Nashua,New Hampshire, plant. In an effort to improve mat-ters,Respondent's vice president, Machaver, recom-mended to Respondent's president on July 29 thatthe Nashua plant employees be given an 8-percent226 NLRB No. 123 STA-HI DIVISION, SUN CHEMICAL CORPORATIONwage increase. The president approved the proposalthe next day, and Machaver instructed Labor Rela-tionsDirector Rosen to relay the news to NashuaPlantManager McNally. Rosen did so on July 31.However, upon being notified by McNally later thatday that he had just received a letter from the Unionclaiming to represent the Nashua plant employees,Rosen, who was also Respondent's counsel, gaveMachaver his legal opinion that it would now be anunfair labor practice for Respondent to give the in-crease in view of the organizational campaign. Mac-haver agreed and Rosen then told McNally not toannounce the raise to the Nashua plant employees.The Union filed its representation petition on Au-gust 1.In an effort to alleviate the serious morale problemat the Nashua plant, Machaver spoke to an assemblyof the plant employees on August 4. After speakingabout 15 minutes, Machaver invited questions fromthe audience. In responding, he was careful not tomake any statements which might be interpreted aspromises of benefit should employees vote againstthe Union. In fact, he specifically declined to answercertain questions for that reason. However, when oneemployee accused Respondent of never intending togive the employees a wage raise regardless of the out-come of the election, Machaver became angry atwhat he considered to be an accusation of bad faithand responded that Respondent's home office hadconsidered giving a raise to employees based on Mc-Nally's and Rosen's recommendations and that heand Respondent's president had "arrived at a deci-sion" (without stating what the decision was). Headded, "When that decision was to be communicatedtoMr. McNally, we found there was a union peti-tion.And at that point we could go no further, so wedid not."The Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and (1) of the Actby canceling the raise for employees on July 31 andby telling them on August 4 it had done so becauseof the Union's organizing campaign.The majority has rejected the Administrative LawJudge's finding that the July 31 cancellation of thewage increase was unlawful. I concur. However, Iwould also reject his finding that Machaver's August4 statements to employees violated Section 8(a)(3)and (1) of the Act.The statements of Machaver at the August 4 meet-ing which the Administrative Law Judge and theBoard majority find unlawful were provoked by anemployee who impugned the good faith of Respon-dent. Company officials are not required to remainsilent when in the context of an organizational cam-paign, an employee impugns the credibility of the647Company. It may happen in such situation- that, inthe heat of mdignation, the company representativein responding may say something which in anothercontext may be considered coercive. That does notmake it coercive in the provoking situation. InCole-craftManufacturing Co., Inc. v. N.L.R.B.,385- F.2d998 (C.A. 2, 1967), the court said:When employees intend to provoke expressionsof anti-union views from their supervisors, wecannot believe that any anti-union views theyexpress have the same deterrent or coercive ef-fect as they do when unprovoked. In the absenceof any showing that the supervisor's responseactually had a coercive effect, the Board maynot assume that the employees were threatenedor coerced in violation -of their § 7 rights. Simi-larly,when an employee seeks the opinion of asupervisor ostensibly to help the employee to de-cide whether or not to support the union, thesupervisor's expression of his opinion to the em-ployee is not a violation of § 8(a)(1).Here at the August 4 meeting employees accusedthe Respondent of not having any intention of givingthe employees a raise even if the employees votedagainst the Union. Machaver responded with a'fac-tual account of what had preceded the filing of therepresentation petition. It is noteworthy that Mac-haver did not inform the employees that an agree-ment had been reached to give the employees an 8-percent wage increase, but only that "we arrived at adecision." He therefore did not take advantage of theprovoking employee's statement to tell the employeesdirectly or indirectly that before the access of theUnion a wage increase had been decided on and theamount thereof, and that the Union was no longernecessary.In finding that the Machaver statements of August4 were unlawful, the Administrative Law Judge con-cluded that they were so similar to related, statementsfound unlawful inColorado Seminary (University ofDenver),219 NLRB 1068 (1975), as to make the deci-sion in that case controlling here. I do not agree.InColorado Seminary,an employee at, a meetingheld a day before the scheduled election asked a uni-versity official why, if the university did not want theemployees in the union, the administration did notdo something for the employees. The official re-sponded that the day before notice had been receivedof a union election a shift differential had been ap-proved "but now it will not take effect." Anotheremployee then said aloud, "You guys threw it downthe drain; it was approved." The Administrative LawJudge found, and the Board adopted his finding, thatthe official's remarks were unlawful because they 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere "essentially gratuitous and not in any mannercompelled by the challenge of employee Blake thatthe administration do something beneficial for em-ployees as a means of offsetting the appeal of theUnion. . . . I conclude he uttered his statement withthe intent of undermining the Union. In any event,thiswas the foreseeable effect of his statement.Greater circumspection on his part was required."In the present case, in contrast, the remarks ofMachaver were not gratuitous. They were the onlyway Respondent could rebut the accusation of badfaith.They were strictly accurate and, within themeaning ofColorado Seminary,circumspect. ForMachaver did not tell the employees that a wage in-crease had been, agreed upon prior to the notificationfrom the Union but only that a decision had beenreached. Further, there is no evidence to justify afinding that Machaver delivered his statements withthe intent of undermining the Union and the Admin-istrativeLaw Judge so found. Nor were the state-mentscalculated to have this effect for, unlikeColo-rado Seminary,the employees were not told that araisehad been agreed upon, but only that a decisionhad been arrived at, without stating what that deci-sion was.The majority decision concludes that "By tellingits employees on August 4, 1975, that it had canceleda raisefor them because of the Union's organizingcampaign, Respondent has violated Section 8(a)(3)and (1) of the Act." It also orders Respondent tomake the employees whole for the wages lost be-tween August 4 and October 25, when a retroactivewage increasebecame effective. The 8(a)(3) conclu-sionand the reimbursement remedy are illogical inview of the majority finding that the decision of July31 to cancel the wage increase was lawful. As Re-spondent had lawfully decided not to go ahead withimplementing a wage increase, the employees werenot deprived of anything by the August 4 statements.Those statements, by the majority's finding, might beconsidered as having coerced the employees byblaming the Union for the wage cancellations butcould not deprive the employees of any wage increas-es; this Respondent had previously lawfully, decidednot to make effective. Nor is there any other basis forfinding an 8(a)(3) violation inasmuch as the employ-ees were not unlawfully deprived of anything andRespondent did not act with a discriminatory moti-vation. At most the majority might justify a findingof 8(a)(1) violation together with a cease-and-desistorder.As set forth above, however, I would not find thatthe August 4 statements of Machaver were unlawful.Accordingly, I would dismiss the complaint in its en-tirety.As the Union's objections to the electionwhich it lost are based on conduct identical with thatalleged as unfair labor practices, I would also over-rule the objections and certify the results of the elec-tion.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employ-ees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represen-tative of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any= or all of these things.WE WILL NOT cancel raises for you because aunion is engaged in a campaign to organize you.WE WILL NOT tell you we have canceled raisesfor that reason.WE WILL NOT in any other manner interferewith you or attempt to restrain or coerce you inthe exercise of the above rights.WE WILL make you whole for the wages youlost in the period from August 4 to October 25,1975, plus interest, as the result of our an-nouncement on August 4, 1975, that we wouldcancel a raise because of the Union's organizingcampaign.STA-IIIDIVISION, SUN CHEMICAL CORPORA-TIONDECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge: Thepetition in Case 1-RC-13959 was filed on August 1, 1975.1A Stipulation for Certification Upon Consent Election wasapproved on September 12. The election was held on Octo-ber 16. The Union -lost, 14 to 22. There were no void bal-lots.There were two challenged ballots. The Union filedobjections to conduct affecting the results of the electionon October 20.The charge in Case 1-CA-11149 was filed on October23. The Regional Director issued a Report on Objectionsin Case 1-RC-13959 on December 15. He recommendedthat the three objections raised by the Union on October20 be overruled. He further recommended Case 1-RC--1Dates are 1975 unless otherwise indicated STA-HI DIVISION, SUN CHEMICAL CORPORATION13959 be consolidated for hearing with Case 1-CA-11149as to two "additional" objections not originally raised bythe Union. An order consolidating the two cases and thecomplaint in Case 1-CA-11149was issued on December24.The Board issued a Decision and Order DirectingHearing in Case 1-RC-13959 on March 15, 1976. Thehearing was held on March 31, 1976, in Boston, Massachu-setts. The principal issue litigated was whether Respondentviolated Section 8(a)(3) and (1) of the National Labor Re-lationsAct, as amended, by withholdinga wage increasefrom employees. For the reasons set forth below, I find itdid.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a Delaware corporation, is engaged inNashua, New Hampshire, in the business of manufacturingconveying and stacking equipment for the publishing in-dustry and related products. It annually receives goods andmaterials valuedin excessof $50,000 which are shippeddirectly to it from suppliers located outside the State ofNew Hampshire. It annually ships products valued in ex-cessof $50,000 directly to customers located outside theStateof New Hampshire.II.THE UNFAIR LABOR PRACTICESA. The Raise Issue1.FactsThe plant involved in this proceeding moved from New-port Beach, California, to Nashua in the summer of 1974.A year later morale among the employees was at a low ebbfor a number of reasons. Among these was wages. At ameeting held in mid-June, employees asked Robert Mac-Nally, asdivisional vice president and general manager thehighest official in the plant, about the possibility of a cost-of-living increase.His response was not encouraging.Sta-Hi occupies a small part of the plant of another divi-sion of Sun Chemical named Kollsman Instrument. Fran-cis Haggerty is the senior Kollsman official at the complex.He and other Kollsman officials were rendering personnelassistance to Sta-Hi during this period. In this capacity,Haggerty attended another meeting of Sta-Hi employeeson July 23. When the subject of a cost-of-living raise cameup again, he told the employees that Kollsman was con-ducting an area wage survey which had not yet been com-pleted.He did not state whether or not the employeescould expect a raise as a result of the survey.His answersto their questions did not quiet the employees' unrest overtheir wages and other working conditions.MacNally was not present at the July 23 meeting, but helearned of the employees' questions and Haggerty's an-swers soon after. While he had heard rumors of union in-terest among the employees, he was not aware at this time649that the Union had undertaken an organizing campaign.He did think that unrest among the employees, especiallyover wages, was a serious problem in his plant. He learnedfrom Haggerty some details about the facts uncovered inthe Kollsman survey. He telephoned Sun Chemical's cor-porate headquarters in Fort Lee, New Jersey, on Tuesday,July 29, to do something about the situation.William Machaver is Sun Chemical's vice president ofpersonnel and industrial relations. Stanley Rosen is direct-ly under Machaver and has the title of director of laborrelations.MacNally talked to Rosen on July 29. He recom-mended Sta-Hi employees be granted an immediate raiseon the basis of the Kollsman survey. He left the size of theraise to Rosen's discretion. Rosen reported MacNally'srecommendation to Machaver.He recommended a raise of8 percent.Machaver concurred. He carried the recommen-dation to the president of Sun Chemical. On the evening ,ofWednesday, July 30, the president approvedan immediateraise of 8 percent for hourly employees at the StaHi plant.Machaver told Rosen to relay the news to MacNally.Rosen did so in a telephone call to MacNally on themorning ofThursday, July 31. Later thatmorning Mac-Nally called back and told Rosen he had dust received aletter from the Union claiming to represent Sta-Hi employ-ees.RoseninstructedMacNally to do nothing about theraise until Rosen got back to him. Rosen reported whathad happened to Machaver. He gave Machaverhis legalopinion that it would be an unfair labor practice for Re-spondent to implement the decision to give a raise underthese circumstances and recommended that the raise becanceled.Machaver accepted Rosen's recommendation.Rosen reported the decision to MacNally. Consequently,the raise was not announced to the employees.Machaver went to Nashua on the evening of ' Sunday,August 3, to attempt to do something about theseriouspersonnel problem at the Sta-Hi plant. He conferred atlength with MacNally and his manufacturing manager inthemorning and early afternoon of Monday, August 4.While they were in conference, MacNally received andopened the copy of the petition in Case 1-RC-13959 whichhad been mailed to Respondent by the Regional Office onAugust 1. They decided that Machaver would meet withthe employees. He did so around 3:30 that afternoon. Ap-proximately 32 of Sta-Hi's approximately 38 productionand maintenance employees were present,along with Mac-haver, MacNally, the manufacturing manager, and a fore-man. The meeting lasted until after 5 p.m.MacNally began the meeting by introducing Machaver.(Ido not credit the testimony of the General Counsel'switnesses that MacNally told the employees about the can-celed raise at this point in the proceedings.) Machaverspoke for about 15 minutes, then invited questions andcomments. The employees brought up the things that weretroubling them. Machaver, answered appropriately, takingcare not to make statements that might be interpreted aspromises of benefits if the employees would vote againstthe Union. When the question called for such a response,he told the employees explicitly that was the reason for hisnot saying more. On occasion, he called on MacNally torespond to some^particular point raised by an employee. Itwas in this context that the employees learned a ,raise had 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen approved for them and then canceled when Respon-dent learned of the Union's campaign to organize them.At one point in the meeting when wages were the subjectbeing discussed, an employee made, a statement at whichMachaver took umbrage. The employee said the Companyhad no intention of giving the employees a, raise -and theonly reason Machaver was talking- to them was because hewanted them to vote against the Union He asked, "Is ittrue, if we do vote against the Union, we're not going to getan increase anyway?"-Machaver turned to MacNally and said, "This commentisnot really a question, Bob. It is designed to impugn thecredibility of our company, the reputation of our company,and to really leave a feeling with the people that our wordisn't worth anything. And what's more . . . this question inthe form of a statement is false. Therefore, I think, withinthe law; we ought to tell the people the facts. Would you doso?"MacNally said, "Well, on Tuesday of last week I calledup Mr. Rosen, and told -him that based on all of the cir-cumstances, namely the meetings we've had with people,where there were complaints about wages, the fact therewere across-the-board increases being given in the area,and the, general unsettlement in the plant, that we ought togive the people an increase. Bill, you ought to pick it upfrom here, because you know what happened after I talkedto Stan Rosen."Machaver said, "Mr. Rosen came to me, and told methatMr.MacNally recommended an increase. He re-viewed this survey information which he had, and made arecommendation to me. I then met with the president thefollowing night, which was Wednesday night, and we ar-rived at a decision. On Thursday, when that.decision wasto be communicated to Mr. MacNally, we found there wasaunion petition. And at that point we could go no further,so we did not."Respondent's hourly employees received a 9-percentraise in November, retroactive to October 25.2'.Analysis and conclusionsThe raise issue turns on whether the applicable law is thegeneral rule set forth inMcCormick Longmeadow StoneCo., Inc.,158NLRB 1237 (1966),The Great Atlantic &Pacific Tea Company, Inc.,166 NLRB 27 (1967), and a hostof other cases or the exception to that rule set forth in suchcases asThe Singer Company, Friden Division,199 NLRB1195 (1972), andThe Great Atlantic & Pacific Tea Compa-ny, Inc.,192 NLRB 645 (1971). The general rule, simplystated, is that an employer faced with an organizing cam-paign commits !unfair labor practices if he does not grantor withhold benefits, as the case may be, as though theunion were not there. The exception is that, where there isan absence of objective evidence excusing the timing ofwhatever the employer does, he may change his course ofaction so long as his motive is the limited one of protectinghimself from charges of unlawful conduct. It is stated bythe Board inSingerthus:It is true, as the Trial Examiner observes, that em-ployers have the legal duty in deciding whether togrant benefits while a representation case is pendingto determine that question precisely as- they would if aunion were not in the picture.2 Yet, it is also true, thatunder settled-Board policy, a grant or, promise of ben-efits during the critical preelection period will be con-sidered unlawful unless the employer comes forwardwith an explanation, other than the pending election,for the timing of -the grant or announcement of suchbenefits.-It is apparent therefore, that tension existsbetween these principles where, as here, the benefitsare not pursuant to any fixed practice, pattern, orpreorganizational announcement, but both the timingand eligibility for the benefits are purely within thediscretion of the employer. Absent an accommodationof these principles, employers situated similarly to theRespondent herein would be faced with the dilemmaof giving the increase without benefit of objective evi-dence excusing the timing, thereby risking an unlawfulinterference with the election .or, as was done here,withholding the benefits and still be subject to chargesof unlawful conduct.The Board has held that where an employer hasmade clear in its campaign statements that its onlyreasons for postponing expected benefits was to avoidthe appearance of election interference, its, action didnot constitute objectionable conduct?We can per-ceive no justification for refusing to apply that rule toa situation where, as here, the benefits are not neces-sarily expected, and the withholding is for the limitedpurpose of protecting the employer from charges ofunlawful conduct.2McCormick Longmeadow Stone Co, Inc,158 NLRB 1237, 1242(1966)3 SeeUarco Incorporated,169 NLRB 1153 (1968),Montana LumberSales Inc (Delaney & Sons Division),185 NLRB 46 (1970)Here, the basic issue is whether Respondent violated theAct on July 31 when it changed its mind about granting itsemployees an immediate raise. When only the decision istaken into consideration, the situation is remarkably simi-lar toSinger.The raise was not pursuant to any fixed prac-tice or pattern. This was the first time Respondent hadcontemplated a raise since it moved to Nashua. The raisewas not pursuant to a preorganizational announcementThe- employees were unaware of a decision to give them araise untilAugust 4. Both timing and eligibility for theraise were purely within Respondent's discretion. There isno evidence, as of July 31, that Machaver's purpose in can-celing the raise was anything other than protecting Re-spondent from charges of unlawful conduct.A subsidiary issue is whether what MacNally and Mac-haver told the employees about the raise on August 4 vio-lated the Act. When that part of the record is added to thedecision of July 31, the situation is even more remarkablysimilar toColorado Seminary (University of Denver),219NLRB 1068 (1975). In fact, the two proceedings are sonearly on all fours thatColorado Seminaryis, I think, con-trolling here. InColorado Seminarythe employer, on theadvice of its labor relations adviser, canceled a preorgani-zational decision to grant a shift differential about whichthere had been no announcement to the employees. At a STA-HI DIVISION, SUN CHEMICAL CORPORATIONmeeting with employees on the day before the election,Vice Chancellor Phipps was asked by Blake why, if theuniversity did not want its employees in the union, it didnot do something for them. Phipps said that makingchanges at that puncture would only lead to unfair laborpractice charges.He added, "For instance-I probablyshould not be saying this here-but the day before we re-ceived notice that you were to have a union election, a shiftdifferential had been approved, but now it will not takeeffect."The only distinction between what Phipps said and whatMacNally and Machaver said is that the former told; theemployees the benefit had been approved while the latterstopped short of using that word. However, the words thatthey did speak -could only have been and were correctlyunderstood by the employees to mean that a raise had beenapproved for them and then canceled for fear of charges ofunlawful conduct. There is, therefore, no meaningful dis-tinction to-be drawn between the facts inColorado Semi-naryand those in this proceeding. (There is nothing herecomparable to the fact inColorado Seminarythat an em-ployee reiterated Phipps' point by saying "You guys threwitdown the drain; it was approved." Since the case turnedonly on Phipps' statement, this distinction is immaterial.)The Board adopted Administrative Law Judge James T.Barker's finding that both Phipps' statement and cancella-tion of the shift differential violated Section 8(a)(3) and (1)of the Act. Judge Barker said:... the reference of Vice Chancellor Phipps to', thewage differential decision was essentially gratuitousand not in any manner compelled by the challenge ofemployee Blake that the administration do somethingbeneficial for employees as a means of offsetting theappeal of the -Union. Contrary to Respondent, Blake'sinquiry did not disclose the shelving of the "embryon-icnight shift differential." 'Vice Chancellor Phippsmade that disclosure; and the content of his statementwas such as to place the onus of its failure to inon the Union. Clearly, if Phipps felt the necessityof entering a defense to Blake's remarks, it was notincumbent that he single out the night shift differentialand attribute its demise to the union effort It is diffi-cult to conceive that an academician, allegedly actingpursuant to legal advice, could not have formulated amore discreet and less polarizing statement. Indeed,the evidence discloses that Phipps recognized theprobable impropriety of the statement uttered. I con-clude he uttered his statement with the intent of un-dermining the Union. In any event, this was, the fore-seeable effect of his statement. Grpater circumspectionon his part was required. See, e.g.,The Singer Compa-ny,FridenDivision, supra;Uarco Incorporated,169NLRB 1153, andMontana Lumber Sales, Inc.,185NLRB 46.The same rationale applies here. Machaver, having electedto make the first announcement of the possibility of a raise,also elected to place the onus for its cancellation on theUnion. The remark by an employee which caused him tospeak out did not require such a devastating response todefend Respondent's honor. A man of Machaver's intelli-651gence and experience could have formulated a more dis-creteand less polarizing statement. SinceMachaver'sawareness of the legal implications of what MacNally andhe were saying caused him to stop short of stating explicitlythe raise had been approved, I do not find that undermin-ing the Union was uppermost in his mind when he spokeout. The crucial point, in any event, is that this was theforeseeable effect of what was said to the employees abouttheir lost raise. In theAtlantic-and Pacificcase at 192NLRB 645, cited above as standing for the exception to thegeneral rule, the finding is stated this way:.we find that the Respondent's postponement ofthe wage increase without an explanation therefor andat a time when the Union's organizational campaignwas about to be resolved in a scheduled Board-con-ducted election was- not violative . . . of the Act. Inreaching this conclusion we specifically note that thereis no evidence to indicate that Respondent in any waysought to capitalize on the absence of a wage -increaseby connecting the absence with the Union or the'em-ployees' support of the Union.Putting this proceeding in those terms, what MacNally andMachaver said to the employees on August 4 is evidence toindicatez Respondent capitalized on the absence of a wageincrease by connecting the absence with the Union. I find,therefore, that Respondent violated Section 8(a)(3) and (1)of the Act by canceling a raise for its employees on July 31and by telling them on August 4 it had done so because ofthe Union's organizing campaign.B. The Other IssueHalowell Brown is manager of employee relations forKollsman. Around August 1 he was assigned to work withSta-Hi officials on an intensive basis in connection with theUnion's campaign to organize Sta-Hi employees. (Prior tothat time, Brown, like Haggerty, had been doing some per-sonnel work for Sta-Hi as a result of the relationship be-tween Sta-Hi and Kollsman growing out of their occupan-cy of the same plant complex.) Brown carried out hisassignment by talking to numerous Sta-Hi employees onnumerous occasions prior to the election. The only otherallegation in the complaint of an unfair laborr practice byRespondent is based on Brown's activities.The General Counsel presented the testimony of JosephRoss in support of the allegation that "[o]n or about earlyAugust 1975, Industrial RelationsManager Hal Brownstated to -an employee that without the Union the Compa-ny could do so much for the employees but with the Unionthe employees would never know and asked the employeehow he was going to vote in the election." (Ross is one ofthe two witnesses for the General Counsel I have discredit-ed as to the manner in which Respondent revealed to em-ployees that it had canceled a raise because of their unionactivities.) I credit Brown's denials that he spoke the wordsattributed to him by Ross in the course of conversations headmittedly had with Ross. I find, therefore, that the Gener-al Counsel has failed to prove by a preponderance of theevidence that Respondent committed this independent vio-lation of Section 8(a)(1) of the Act. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE OBJECTIONS TO THE ELECTIONThe twoissueslitigated as unfair labor practices in Case1-CA-11149 are also the additional objections to the elec-tion held in Case I-RC-13959 which have been referred tome. InColorado Seminary, supra,unfair labor practicesidentical to those found here negated an election held in aconsolidated representation case. I recommend, therefore,that the election held in Case 1-RC-13959 on October 16,1975, be set aside and a second held.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1.Sta-Hi Division, Sun Chemical Corporation, is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. InternationalUnion of United Automobile, Aero-space and Agricultural. Implement Workers of America is alabor organization within the meaning of Section 2(5) ofthe Act.3.By canceling a raise for' its employees on July 31,1975, and by telling them on August 4, 1975, it had done sobecause of the Union's organizing campaign, Respondenthas violated Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.The allegations of the complaint that Respondent vio-lated Section 8(a)(1) of the Act by impliedly threatening anemployee and by interrogating him about his union sympa-thies have not been sustained.THE REMEDYIn addition to the usual cease-and-desist order and no-tice, a make-whole order is required to effectuate the poli-cies of the Act.Colorado Seminary, supra.Consequently, Iwill recommend that Respondent's employees be compen-sated for the wages they lost between July 31, 1975, whenthe decision to give them an 8-percent raise was canceled,and October 25, 1975, when a 9-percent raise went intoeffect. This backpay will be computed on a quarterly basis,plus interest at 6 percent per annum, as prescribed inF.W. Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER'The Respondent,Sta-Hi Division, 'Sun Chemical Corpo-ration, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a),Canceling raises for employees because a union isengaged in a campaign to organize them.(b) Telling employees it has canceled a raise because aunionis engaged,in a campaign to organize them.(c) In any like or related manner interfering with or at-tempting to restrain or coerce employees in the exercise ofrights guaranteed in Section'7 of the Act.2.'Take, the following affirmative action necessary to ef-fectuate°'the policies of the Act:(a)Make its employees whole for the wages they lost inthe' period fromJuly 31 'to October25, 1975,plus interest,as the result of its decisionon July -3I, 1975, to cancel an8-percent raise.(b) Preserve and, upon'request,make available to theBoard or its agents,for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the= amount of backpay due under the termsof this recommended Order.(c)Post at its plant in Nashua,'New Hampshire,copiesof the attached notice marked"Appendix."3Copies ofsaid notice, on forms providedby theRegional Directorfor Region 1, after being duly signed by Respondent's au-thorized representative,shall be posted by Respondent im-med 'iately upon receipt thereof, .and be maintained by it for60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees are custom-arily posted.Reasonable steps shall,be taken by Respon-dentto insure that said notices are not altered,defaced, orcoveredby any othermaterial.,(d)Notify theRegional Director for Region 1, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED, that the complaint be dismissedinsofar as it alleges Respondent violated,,-Section 8(a)(1) ofthe Actby impliedly threatening an employee and by inter-rogating him about his union sympathies.21n the event no exceptions 'are filed as provided by Sec. 10246 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and' all objections thereto shall bedeemed waived for all purposes'3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall, read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."